DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.

Response to Amendment
The amendment filed 8/30/22 has been entered.  Claims 1, 4-5, 9-12, 15, 18-20, 26, 28-30 remain pending in the application, Claims 2-3, 6-8, 13-14, 16-17, 21-25, and 27 have been canceled, and no new claims were added.  The amendments overcome the previous 112 rejection of Claim 30. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Togino (US 5,991,103), previously cited, in view of Lanier et al (US 2016/0349509), previously cited. 
Regarding Claim 1: Togino teaches a display device (figs 3 and 10) comprising: an optical arrangement (fig 3, P) having a positioning relative to a predefined position of a display (1) and defining the field of view (fig 3), the optical arrangement comprising: a first mirror element configured to reflect display light generated by the display (2), wherein the first mirror element defines a first end (by the P, see annotation below) and an opposing second end (by the 7, see annotation below); and a second mirror element disposed within the field of view and configured to reflect the display light after being reflected by the first mirror element onto the field of view (3), wherein the second mirror element is arranged nearer the first end than the second end (closer to the P than the 7), and wherein the field of view is defined relative to an eye position (5) that is aligned with a separation between the display and the second end (fig 3). Togino does not specifically teach the display being a display of a mobile computing device creating an AR capable display device for displaying light generated by the display of a mobile computing device onto a field of view, a mount configured to receive the mobile computing device, the second mirror element being at least partially transparent, or a third mirror element coupled to the mount to reorient a field of view to produce an AR image. However, in a similar field of endeavor, Lanier teaches an AR capable display device (fig 6) where the display light is generated by the display of a mobile computing device onto a field of view of a physical environment (610, ¶78), the display device comprising a mount configured to receive the mobile computing device and arrange the display in a predefined position (¶6, see fig 1, 110), an optical arrangement coupled to the mount and having a positioning relative to the predefined position of the display and defining the field of view (see fig 6/7), a second mirror element that is at least partially transparent (660) and a third mirror element coupled to the mount and configured to reorient a field of view of a camera of the mobile computing device to overlap with a field of view defined by the optical arrangement to produce an AR image in which the virtual imagery is superimposed on the physical environment (fig 1, 170 and fig 6, 650, ¶80). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Togino with the mobile computing device display of Lanier for the purpose of providing a low cost, high performance, easy to use AR and VR experience with unmodified smartphone hardware, thereby improving user experience and interaction with smartphones (abstract). 

Regarding Claim 9: Togino in view of Lanier discloses the invention as described in Claim 1 and Togino further teaches wherein the optical arrangement provides a positive optical power (col 4 lines 7-11).  
Regarding Claim 10: Togino in view of Lanier discloses the invention as described in Claim 1 but does not specifically teach a light-blocking assembly disposed within the field of view. However, Lanier further teaches a light blocking assembly disposed within the field of view (680) wherein the light-blocking assembly is selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (¶79).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Togino and Lanier with the light-blocking assembly of Lanier for the purpose of providing the capability of transitioning between AR and VR (¶79). 
Regarding Claim 26: Togino in view of Lanier discloses the invention as described in Claim 1 and Togino further teaches wherein the first mirror element is nearly 100% front surface mirrored (2).  
Regarding Claim 29: Togino in view of Lanier discloses the invention as described in Claim 1 and Togino further teaches wherein the second mirror element comprises a concave lens (col 3 lines 63-65). 

Claims 11-12, 15, 18-20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama (US 6,342,871), previously cited, in view of Lanier et al (US 2016/0349509), previously cited. 
Regarding Claim 11: Takeyama teaches a display device (title) comprising: an optical arrangement (fig 6, elements 7 and 8) having a positioning relative to a predefined position of a display (3) and defining the field of view (fig 6 from the eye), the optical arrangement comprising: a first mirror element configured to reflect display light generated by the display when outputting an image that includes virtual imagery (7), wherein the first mirror element defines a first end  (closer to 8) and an opposing second end (closer to E); and a second curved mirror element disposed within the field of view (8), wherein at least one of the first (7) and second (8) mirror elements is at least partially transparent (col 16 line 36 and col 17 lines 10-12) and the second mirror element is configured to reflect, onto the field of view, the display light after being reflected by the first mirror element (8); and transmit, onto the field of view, environmental light received from the physical environment (col 17 lines 10-12) wherein the second mirror element is arranged nearer the first end than the second end (closer to the 8 than the E), and wherein the first mirror element is further configured to transmit both the display light after being reflected by the second mirror element and the environmental light after being transmitted by the second mirror element (fig 6, col 6 lines 26-30). Takeyama does not specifically teach the display being a display of a mobile computing device creating an AR capable display device for displaying light generated by the display of a mobile computing device onto a field of view, a mount configured to receive the mobile computing device, or a third mirror element.  However, in a similar field of endeavor, Lanier teaches an AR capable display device where the display light is generated by the display of a mobile computing device onto a field of view (fig 4) and the device comprises a mount configured to receive the mobile computing device and arrange the display in a predefined position (110, ¶6) and a third mirror element coupled to the mount and configured to reorient a field of view of a camera of the mobile computing device to overlap with the field of view of the optical arrangement to produce an AR image in which the virtual imagery is superimposed onto the physical environment (fig 1, 170 and fig 6, 650, ¶80).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeyama with the mobile computing device display, mount, and third mirror of Lanier for the purpose of providing a low cost, high performance, easy to use AR and VR experience with unmodified smartphone hardware, thereby improving user experience and interaction with smartphones (abstract). 
Regarding Claim 12: Takeyama in view of Lanier discloses the invention as described in Claim 11 and Takeyama further teaches wherein the second mirror element comprises a concave lens (col 17 line 11).  
Regarding Claim 15: Takeyama in view of Lanier discloses the invention as described in Claim 11 and Lanier further teaches a light blocking assembly disposed within the field of view (680) wherein the light-blocking assembly is selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (¶79).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Takeyama and Lanier with the light-blocking assembly of Lanier for the purpose of providing the capability of transitioning between AR and VR (¶79).
Regarding Claim 18: Takeyama in view of Lanier discloses the invention as described in Claim 11 but does not specifically teach wherein a lower surface of the mount is formed of an optically transmissive material that transmits the display light generated by the display and the first mirror element is configured to reflect the display light after being transmitted through the lower surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Takeyama and Lanier with a lower surface of the mount that is formed of an optically transmissive material that transmits the display light generated by the display and the first mirror element being configured to reflect the display light after being transmitted through the lower surface with a reasonable expectation of success because Lanier teaches the mount comprising a frame or slot (110) and by providing an optically transmissive material at the bottom of that frame or slot the interior of the device can remain free of dust and debris without interfering with the display.
Regarding Claim 19: Takeyama in view of Lanier discloses the invention as described in Claim 11 and Lanier further teaches wherein a lower surface of the mount defines an opening (110), and wherein the first mirror element is configured to reflect the display light after being transmitted through the opening (¶29).  Motivation to combine is the same as Claim 11.  
Regarding Claim 20: Takeyama in view of Lanier discloses the invention as described in Claim 11 and Lanier teaches another embodiment (fig 7) wherein the mount is dimensioned to receive a carrier member into which the mobile computing device is inserted (795).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Takeyama and Lanier with the mount dimensions of Lanier (fig 7) for the purpose of securing the display to the optical arrangement (fig 7) especially because the use of protective covers on mobile phones is well known and their removal can be inconvenient or lead to unintended damage.   
Regarding Claim 28: Takeyama in view of Lanier discloses the invention as described in Claim 11 and Takeyama further teaches wherein the first mirror element is nearly 100% front surface mirrored (7).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Takeyama (US 6,342,871), previously cited, in view of Lanier et al (US 2016/0349509), previously cited, as evidenced by Togino (US 5,991,103), previously cited.
Regarding Claim 30: Takeyama in view of Lanier discloses the invention as described in Claim 11 and Lanier further teaches wherein the optical arrangement provides a positive optical power (col 17 line 11 teaches the second mirror is a concave lens and Togino explains that a concave surface provides a positive power (col 3 lines 63-67). 


Allowable Subject Matter
Claims 4-5 are allowed.  Reasons for allowance have previously been provided in the 5/6/21 Non-Final Office Action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Border (US 9,091,851) appears to a similar structure to amended claims 1 and 11 (see fig 4).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/11/22